In the

     United States Court of Appeals
                     For the Seventh Circuit
                         ____________________ 
No. 14‐3223 
MARY ZAPPA and RANDALL HAHN, 
                                                     Plaintiffs‐Appellants, 

                                      v. 

CARLOS GONZALEZ, et al.,  
                                                    Defendants‐Appellees. 
                         ____________________ 

             Appeal from the United States District Court for the 
               Northern District of Illinois, Eastern Division. 
                No. 13 C 6623 — Thomas M. Durkin, Judge. 
                         ____________________ 

     ARGUED NOVEMBER 3, 2015 — DECIDED APRIL 18, 2016 
                ____________________ 

   Before  WOOD,  Chief  Judge,  EASTERBROOK,  Circuit  Judge, 
and BRUCE, District Judge.* 
      WOOD, Chief Judge. This case involves a consumer dispute 
that  blew  up,  unfortunately,  into  a  federal  case.  Plaintiffs 
Randall  Hahn  and  Mary  Zappa  thought  that  they  had  pur‐
chased a certain motorcycle, but it turned out that they had 
                                                 
* The Hon. J. Colin Bruce, of the Central District of Illinois, sitting by des‐

ignation. 
2                                                          No. 14‐3223 

the wrong one. Conversations between them and the dealer‐
ship  degenerated  into  accusations  of  theft,  which  led  to  the 
involvement of the police. In the end, Hahn returned the mo‐
torcycle.  Believing  that  their  rights  under  the  Fourth 
Amendment  and  state  law  had  been  violated,  however,  he 
and  Zappa  filed  this  lawsuit  against  the  private  entities  in‐
volved,  the  municipality,  and  the  police  officer  who  was 
swept  up  in  this  dispute.  The  district  court  dismissed  the 
federal  claims  and  declined  to  exercise  supplemental  juris‐
diction  over  the  state  theories,  and  this  appeal  follows.  We 
affirm. 
                                    I 
    Matters  began  simply  enough  when,  in  early  July  2013, 
Hahn spotted an internet advertisement for a black FLTHTC 
Harley‐Davidson motorcycle (“the 1997 motorcycle”), which 
was  available  at  City  Limits  Harley  Davidson  (formally 
OAG  Motorcycle  Ventures,  Inc.).  City  Limits  is  located  in 
Palatine, Illinois, northwest of Chicago. Interested, Hahn and 
Zappa went on July 19 to the dealership and test‐drove a dif‐
ferent  motorcycle  (“the  2004  motorcycle”).  They  examined 
the motorcycle they had tested and took a few pictures, and 
then  let  City  Limits  know  that  they  wanted  to  buy  it.  That 
was  where  the  confusion  became  serious:  Hahn  and  Zappa 
thought that they were buying the 2004 motorcycle, but the 
bill  of  sale  listed  the  VIN,  the  year,  and  the  mileage  for  the 
1997 motorcycle. There was a significant difference between 
the two motorcycles: the newer model had roughly half the 
mileage  of  the  older  one,  and  so  presumably  was  worth 
more than the advertised one. Hahn and Zappa paid $6,500 
(exclusive of taxes and fees) for the motorcycle they thought 
they  were  buying  and  made  a  down  payment  of  $1,626.66; 
No. 14‐3223                                                           3

the remaining balance was $6,000. On July 22, they returned 
to City Limits, paid the rest of the money, and drove the 2004 
motorcycle home. At no time did they spot the fact that the 
VIN  and  other  identifying  information  on  the  paperwork 
did not correspond to the motorcycle they were given.  
    The  next  day,  they  tried  to  arrange  insurance  for  their 
new motorcycle. It was then that they discovered that the bill 
of sale had the wrong VIN. A little bit of detective work re‐
vealed  that  their  bill  of  sale  described  the  1997  motorcycle, 
not  the  2004  motorcycle.  Hahn  thought  this  was  just  a 
scrivener’s  error  and  called  City  Limits  to  ask  it  to  provide 
the  correct  information  for  the  2004  motorcycle.  Initially  he 
was able only to leave a message; later, he spoke with Garri‐
son  Bennett,  City  Limits’s  sales  manager.  Bennett  promised 
to call him back. Hahn received not one, but six phone calls 
from the dealership, and none was to his liking. In one, Ben‐
nett  said  that  if  Hahn  and  Zappa  wanted  to  keep  the  2004 
motorcycle, they would need to pay an additional $1,000; in 
another, City Limits upped the ante and said it would redo 
the paperwork only for an additional $2,500. Hahn believed 
that  he  owed  nothing  more  and  rejected  anything  along 
these  lines.  Eventually,  City  Limits  threatened  a  couple  of 
times  to  report  to  the  police  that  Hahn  had  stolen  the  2004 
motorcycle. (Illinois law states that “[a] person commits theft 
when  he  or  she  knowingly  …  exerts  unauthorized  control 
over  property  of  the  owner.”  720  ILCS  5/16‐1(a)(1).  It  thus 
does not appear to matter whether the original taking was or 
was not authorized.) Hahn said that he wanted to consult a 
lawyer about the whole situation. 
   At 7:16 p.m. on July 24, Hahn received a call from Officer 
Carlos Gonzalez of the Palatine Police Department. Gonzalez 
4                                                         No. 14‐3223 

told him that the police had a report that Hahn had stolen a 
motorcycle  and  unless  he  returned  it  that  night,  Gonzales 
would come to arrest Hahn and Zappa. Gonzalez was acting 
on  information  he  had  received  from  City  Limits;  he  had 
been  dispatched  to  the  dealership  and  had  been  told  that 
Hahn  had  bought  a  1997  black  Harley,  but  had  somehow 
driven off in a 2004 model. The general manager told Gonza‐
lez that “he just wanted the motorcycle returned, and [that] 
Randall could have the motorcycle he actually bought.”  
    Hahn  and  Zappa  argue  that  this  account  of  Gonzalez’s 
visit to City Limits shows that he knew that at worst this was 
a civil matter that arose from a mistake—not a crime. Hahn 
said  as  much  to  Gonzalez  over  the  telephone,  and  he  ac‐
cused  City  Limits  of  a  bait‐and‐switch  tactic.  Gonzalez  was 
unmoved  by  this  explanation  and  threatened  to  come  to 
Hahn and Zappa’s house and arrest Hahn for grand theft if 
the motorcycle was not returned that night.  
    More  phone  calls  ensued,  but  eventually  Hahn  took  ac‐
tion.  He picked  up  the motorcycle from the place where he 
was storing it and took it to the Lake Zurich, Illinois, Police 
Department, which was near his home. He explained to the 
police  there  that  he  did  not  want  to  take  it  to  Palatine,  be‐
cause  he  was  afraid  that  he  might  be  arrested  there.  The 
Lake Zurich police  took the motorcycle,  called Officer  Gon‐
zalez, and Gonzalez went to Lake Zurich with a City Limits 
employee and retrieved it. According to the Lake Zurich po‐
lice,  the  motorcycle  was  never  actually  reported  as  stolen. 
This left one item of unfinished business: the refund of Hahn 
and  Zappa’s  $7,626.66.  They  represent  in  their  brief  to  this 
court that they have neither gotten that money back, nor has 
No. 14‐3223                                                         5

City Limits offered to give them the 1997 Harley that it says 
was the correct motorcycle.  
     Hahn  and  Zappa  lost  little  time  in  filing  this  lawsuit 
against everyone who had played a role in their unpleasant 
experience: OAG Motorcycle Ventures, Inc., d/b/a City Lim‐
its  Harley  Davidson;  Jeffrey  J.  Smith,  City  Limits’s  general 
manager; Garrison Bennett, City Limits’s sales manager; Of‐
ficer Gonzalez, and the Village of Palatine. They alleged that 
Officer  Gonzalez  violated  their  Fourteenth  Amendment 
rights by depriving them of their property without due pro‐
cess; they sought indemnification from the Village pursuant 
to  745  ILCS  10/9‐102,  and  they  alleged  that  the  Harley  de‐
fendants  (City  Limits,  Smith,  and  Bennett)  had  violated  the 
Illinois  Consumer  Fraud  and  Deceptive  Business  Practices 
Act, 815 ILCS 510/2. Federal‐question jurisdiction supported 
the first count, and supplemental jurisdiction supported the 
other  two  counts.  See  28  U.S.C.  §§  1331,  1367.  The  district 
court granted Officer Gonzalez’s motion to dismiss the claim 
against  him,  and  it  declined  to  exercise  supplemental  juris‐
diction over the state claims. 
                                 II 
    In order to proceed against Officer Gonzalez (and the Vil‐
lage,  for  indemnification,  though  we  need  not  repeat  that), 
Hahn and Zappa must show that they had a property inter‐
est in the motorcycle and that he did something wrong when 
he  contacted  them  and  threatened  to  arrest  Hahn  if  Hahn 
did not return it to City Limits. We will assume for present 
purposes that they did have a sufficient property interest in 
the 2004 motorcycle in their possession to support a constitu‐
tional claim. We will also assume (though we are stretching 
here)  that  an  officer’s  threat  to  arrest  someone,  conveyed 
6                                                          No. 14‐3223 

over  the  telephone,  is  enough  to  raise  constitutional  con‐
cerns. Even on this generous basis, the case can be resolved 
readily. The dispositive question is whether Officer Gonzalez 
had  probable  cause  to  believe  that  their  possession  of  the 
2004 motorcycle was unlawful.  
    Probable cause does not require legal certainty, nor does 
it demand that all the facts in the officer’s possession point in 
only  one  direction.  See,  e.g.,  Fox  v.  Hayes,  600  F.3d  819,  833 
(7th  Cir.  2010).  As  the  Supreme  Court  put  it  long  ago, 
“[probable]  cause  exists  where  the  facts  and  circumstances 
within [the officers’] knowledge and of which they had rea‐
sonably  trustworthy  information  (are)  sufficient  in  them‐
selves  to  warrant  a  man  of  reasonable  caution  in  the  belief 
that  an  offense has been  or is being committed.” Brinegar v. 
United States, 338 U.S. 160, 175–76 (1949) (internal quotation 
marks omitted).  
    With this in mind, we ask whether Officer Gonzalez had 
reasonably  trustworthy  information  that  Hahn  and  Zappa 
were  in  possession  of  a  motorcycle  that  did  not  belong  to 
them  and  that  they  were  refusing  to  return  it  to  its  rightful 
owner, City Limits. Putting to one side the overreaction that 
this  incident  seems to have sparked in everyone  concerned, 
we think that he did. Gonzales visited City Limits personal‐
ly, and there he learned that Hahn and Zappa had driven off 
in the 2004 motorcycle, while the price they paid and all the 
information  on  the  paperwork  revealed  that  this  was  not 
their  vehicle.  Gonzalez  had  no  duty  to  investigate  defenses 
that Hahn and Zappa might have. See Baker v. McCollan, 443 
U.S. 137,  145–46 (1979). By the same token,  the  fact  that  the 
situation seems to have escalated far too quickly into allega‐
tions  of  criminal  misbehavior,  rather  than  a  civil  dispute 
No. 14‐3223                                                            7

over  a  mistaken  delivery,  does  not  undermine  Officer  Gon‐
zalez’s  probable  cause.  Civil  law  and  criminal  law  are  not 
hermetically  sealed  off  from  one  another;  the  choice  of  one 
or the other is a typical prosecutorial matter, and as long as 
probable  cause  exists,  the  police  do  no  wrong  in  taking  in‐
vestigatory steps. 
    This  case  is  a  far  cry  from  the  situation  the  Supreme 
Court faced in Soldal v. Cook County, Ill., 506 U.S. 56 (1992), in 
which  law  enforcement  officers  helped  a  private  mobile‐
home‐park owner  forcibly detach a home from its spot and 
tow it off. The deputy sheriffs knew that the park owner did 
not  have an eviction  order and  that its  actions were  unlaw‐
ful. Id. at 59. Under those circumstances, the Supreme Court 
concluded that the seizure and removal of the family whose 
home was carried away implicated their Fourth Amendment 
rights.  Following  Soldal,  we  have  said  that  in  general  the 
Fourth Amendment governs property seizures when there is 
“some  meaningful  interference  with  an  individual’s  posses‐
sory  interests”  in  the  property.  Pepper  v.  Village  of  Oak  Park, 
430  F.3d  805,  809  (7th  Cir.  2005).  Here,  no  such  interference 
occurred. No one ever took the 2004 motorcycle from Hahn 
and Zappa, and neither one of them was ever arrested. The 
worst  that  happened  was  a  threat  of  arrest,  to  which  Hahn 
responded  by  returning  the  motorcycle  to  the  Lake  Zurich 
police. 
    There  is  no  allegation  in  this  case  that  Officer  Gonzalez 
violated any state law by making the telephone calls he did, 
or by facilitating the return of the 2004 Harley to City Limits. 
And  even  if  there  were  such  an  allegation,  it  is  well  estab‐
lished  that  the  federal  constitution  is  not  automatically  vio‐
lated every time the police fail to follow state or local rules.  
8                                                          No. 14‐3223 

    Hahn  and  Zappa  did  include  state‐law  claims  in  their 
complaints, but only against the private actors. These claims 
fell only under the district court’s supplemental jurisdiction. 
Once  the  court  concluded  that  the  federal  claims  against 
Gonzalez  and  the  related  indemnification  claim  against  the 
Village had to be dismissed, it decided to relinquish jurisdic‐
tion  over  the  state  claims.  It  did  not  abuse  its  discretion  in 
doing  so.  Should  Hahn  and  Zappa  choose  to  pursue  those 
claims  in  Illinois’s  courts,  they  will  be  free  as  well  to  ask 
those courts for whatever restitution or money damages they 
may be owed for the returned motorcycle.  
   The present case, however, was correctly dismissed, and 
so we AFFIRM the judgment of the district court.